POWER OF ATTORNEY I, the undersigned Director of Calvert Social Investment Fund and Calvert Impact Fund, Inc. (the "Fund"), hereby constitute William M. Tartikoff and Ivy Wafford Duke my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, the Registration Statements on Form N-14 relating to the proposed merger of Calvert Large Cap Growth Fund, a series of Calvert Impact Fund, Inc., into Calvert Equity Portfolio, a series of Calvert Social Investment Fund, and any amendments to the Registration Statement filed by the Fund, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Fund with any government agency in any jurisdiction, domestic or foreign in connection therewith. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Fund in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. May 2, 2011 /s/ Rebecca Adamson Date Signature /s/ Ivy Wafford Duke Rebecca Adamson Witness Name of Director Ivy Wafford Duke Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Social Investment Fund and Calvert Impact Fund, Inc. (the "Fund"), hereby constitute William M. Tartikoff and Ivy Wafford Duke my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, the Registration Statements on Form N-14 relating to the proposed merger of Calvert Large Cap Growth Fund, a series of Calvert Impact Fund, Inc., into Calvert Equity Portfolio, a series of Calvert Social Investment Fund, and any amendments to the Registration Statement filed by the Fund, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Fund with any government agency in any jurisdiction, domestic or foreign in connection therewith. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Fund in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. May 2, 2011 /s/ Richard L.
